Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01176-CV
____________
 
TAMARA ANN HEINS,
Appellant
 
V.
 
MORTGAGE ELECTRONICS REGISTRATION
SYSTEMS, INC., Appellee
 

 
On Appeal from Probate Court No. 3
Harris County, Texas
Trial Court Cause No.
326,881-404
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 29,
2005.  The clerk=s record was filed on December 9,
2005.  The reporter=s record was not filed.  No brief was filed.
On March 23, 2005, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before April 7, 2006, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.